Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the mechanical CPR device of claim 1, taken as a whole, and in particular: wherein the device comprises a suction cup removably attached to the piston end and the controller is configured to retract the piston from the reference position to a retreat position, without lifting the patient's chest beyond the chest's natural resting position, wherein the retreat position includes the piston at a distance away from the reference position and initiate a check pause, wherein during the check pause the piston is not extended to the compression position and the piston is retracted to the retreat position.
The prior art of record does not disclose the non-transitory computer-readable storage medium of claim 11, taken as a whole, and in particular, wherein the system comprises a suction cup removably attached to the piston end and the programs result in retracting the piston from the reference position to a retreat position, without lifting the patient's chest beyond the chest's natural resting position, wherein the retreat position includes the piston at a distance away from the reference position, and retracting the piston to the retreat position after each return to the reference position from the compression position.
The prior art of record does not disclose the non-transitory computer-readable storage medium of claim 13, taken as a whole, and in particular, wherein the system comprises a suction cup removably attached to the piston end and the programs result in retracting the piston from the reference position to a retreat position, without lifting the patient's chest beyond the chest's natural resting position, wherein the retreat position includes the piston at a distance away from the reference position; and initiating a check pause, wherein during the check pause the piston is not extended to the compression position and the piston is retracted to the retreat position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785